— Appeal from a judgment of the Ontario County Court (William F. Kocher, J.), rendered April 3, 2009. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fourth degree (three counts), criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him *1301upon his plea of guilty of, inter alia, criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]), defendant contends that his plea was not voluntarily entered inasmuch as he entered the plea because of the length of his pre-plea incarceration and his desire to obtain medical treatment in a state prison. “[Defendant failed to preserve that challenge for our review by moving to withdraw his plea or [raising that ground in his motion to] vacate the judgment of conviction” (People v Cloyd, 78 AD3d 1669, 1670 [2010]). We reject defendant’s contention that this is one of those rare cases in which the exception to the preservation requirement applies (see People v Lopez, 71 NY2d 662, 666 [1988]). The record establishes that County Court, “when confronted with statements casting significant doubt upon [the voluntariness of the plea], properly conducted further inquiry to ensure that [the] plea was . . . voluntary” (id. at 667-668; see People v High, 46 AD3d 1435 [2007], lv denied 10 NY3d 812 [2008]). The sentence is not unduly harsh or severe. Present — Centra, J.P., Carni, Lindley, Green and Gorski, JJ.